99 So. 2d 117 (1958)
234 La. 299
Harvey A. KING
v.
C. N. MASON, d/b/a C. N. Mason Company, et al.
No. 43578.
Supreme Court of Louisiana.
January 6, 1958.
Rehearing Denied February 10, 1958.
*118 Parker & Parker, Jena, for Harvey A. King, plaintiff-respondent.
Provosty, Sadler & Scott, LeDoux R. Provosty, Alexandria, for C. N. Mason, respondent.
Martin S. Sanders, Jr., Olla, for Town of Jena, defendant-appellee.
Stafford & Pitts, Alexandria, for United States Fidelity & Guaranty Co.
SIMON, Justice.
On application of the United States Fidelity & Guaranty Company we granted writs in this case addressed to the Court of Appeal, Second Circuit, and ordered same consolidated for hearing with Kendrick v. Mason, 234 La. 271, 99 So. 2d 108.
Harvey A. King instituted this suit for damages for personal injuries sustained by him as the result of the negligent acts and tort committed by C. N. Mason and his employees in their performance of the contract with the Town of Jena as more fully detailed in the said Kendrick suit. Judgment was rendered in favor of King and against C. N. Mason and his insurer, in solido, by the district court, which, on appeal to the Court of Appeal, Second Circuit, was amended so as to increase the award for personal damages in favor of the said plaintiff, and as amended the judgment of the district court was affirmed.
The issues herein presented are identical with those considered by us in Kendrick v. Mason, 234 La. 271, 99 So. 2d 108, both cases having grown out of the same tort and consolidated here for purposes of hearing before us.
Relative to the issue of the quantum of damages for personal injuries awarded by the Court of Appeal, Second Circuit, in favor of plaintiff, we observe that no error is assigned thereto by the defendants herein. However, we have examined the evidence relative to the personal injuries sustained by plaintiff and find no manifest error in the adequacy of the award made therefor
Accordingly, for the reasons assigned in Kendrick v. Mason, supra, the judgment of the Court of Appeal, Second Circuit, is affirmed.